UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6539


CHARLES EDWARD GARY,

                Plaintiff - Appellant,

          v.

DR. LAWRENCE WANG,

                Defendant – Appellee,

          and

SHERIFF MIKE MONDUL; DANVILLE       CITY    JAIL;   MAYOR    SHERMAN
SAUNDERS; DANVILLE CITY,

                Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Robert Stewart Ballou,
Magistrate Judge. (7:14-cv-00103-RSB)


Submitted:   June 18, 2015                    Decided:      June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Gary, Appellant Pro Se.        Kenneth Francis Hardt,
Gary Christopher Jones, Jr., SINNOTT,         NUCKOLS & LOGAN, PC,
Midlothian, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles Edward Gary appeals the magistrate judge’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the magistrate judge.              Gary v.

Wang, No. 7:14-cv-00103-RSB (W.D. Va. Mar. 20, 2015).            We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2